Citation Nr: 0433141	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  96-50 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for compartment 
syndrome, status post right fasciotomy, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an increased rating for compartment 
syndrome, status post left fasciotomy, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to March 
1988 and from September 1988 to September 1992.

Historically, service connection for right leg and left leg 
injuries was granted by an August 1994 rating decision.  Ten 
percent disability evaluations were assigned.  

In May 1995, the veteran claimed entitlement to an increased 
rating for the service-connected bilateral leg disabilities.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied entitlement to increased 
ratings for the service-connected right and left leg 
disabilities.  

In June 1998, the veteran testified at a hearing at the RO.  
Thereafter, by way of a supplemental statement of the case 
issued in July 1998, the RO assigned a 20 percent disability 
evaluation for the right leg disability, effective since May 
1995, the date of the veteran's claim.  

In July 2004, the veteran testified at a hearing held in 
Washington, D.C. before the undersigned Veterans Law Judge.  
During the hearing, the veteran submitted additional 
evidence, consisting of several private medical treatment 
records, accompanied by a waiver of initial RO review of such 
evidence.   A transcript of the proceeding is of record.  

Finally, the Board notes that records submitted by the 
veteran during the July 2004 hearing reasonably raise a claim 
for service connection for a low back disability as secondary 
to the veteran's service-connected right and left leg 
disabilities.  As such, this issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The competent and objective medical evidence of record 
demonstrates that the veterans service-connected compartment 
syndrome, status post right fasciotomy is manifested by 
subjective complaints of pain, swelling, difficulty standing, 
and decreased sensation, and by objective evidence of pain 
upon dorsiflexion; resulting in an overall moderate muscle 
injury.

2.  The manifestations associated with the veteran's service-
connected compartment syndrome, status post left fasciotomy 
are characterized as essentially asymptomatic upon objective 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for compartment syndrome, status post right fasciotomy are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.73, 
Diagnostic Code 5312 (1997 & 2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for compartment syndrome, status post left fasciotomy are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.73, 
Diagnostic Code 5312 (1997 & 2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a September 2003 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  The RO has obtained the 
veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded VA examinations as noted below.  In an 
October 2003, the veteran indicated that he had no additional 
evidence to submit.  Finally, the veteran was afforded an 
opportunity to testify before the undersigned at the July 
2004 hearing.  At the conclusion of the hearing, the veteran 
submitted copies of private medical treatment records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran service medical records show that the veteran 
developed compartment syndrome after running.  They reflect 
that he underwent bilateral fasciotomies, including follow-up 
operations on the right side.  

During VA treatment in October 1995, the veteran complained 
of pain and needles in the right leg.  The right leg was soft 
but tender.  Pulses were present bilaterally, with good 
capillary filling.  The impression was neuropathy.  In 
November 1995, he underwent a right anterior compartment 
fasciotomy.  In March 1996, the veteran complained of left 
leg pain near his surgical scar.  The right leg was 
reportedly painful after standing.  There was no pain upon 
waking.  There was pain on inversion of the foot.  The 
assessment was a peroneal spasm.  

In June 1996, the veteran was afforded a VA examination of 
his service-connected bilateral leg condition.  Therein, the 
veteran complained of near-constant pain in both legs, and 
bilateral swollen calves, with the right worse than the left.  
There was no pain when not weight bearing.  Upon objective 
examination, both legs were swollen and hard.  They were 
painful to touch, the right worse than the left.  There were 
surgical scars on both legs.  

During a VA examination in November 1997, the veteran 
complained of pain and swelling in the right leg.  He 
reported periodic flare-ups and pain after extended standing.  
The examination report indicated that no diagnostic or 
clinical tests were necessary.  The diagnosis was status post 
bilateral compartment syndrome with 3 fasciotomies on right 
and on left.  

In June 1998, the veteran testified that his surgical scars 
were tender and painful.  He had daily swelling of the legs.  
He was taking 600 milligrams of Motrin four times per day.  
He worked using a copy machine and was often on his feet.  At 
night, he would elevate his legs and occasionally, had 
disturbed sleep as the result of leg pain.  A statement 
submitted from the veteran's employer indicated that the 
veteran was concerned about the length of time he spent on 
his feet.  The employer supplied stress reduction mats in 
front of the copying equipment.  The mats were two inches 
thick and were reportedly relieving the pressure.  

During a February 1999 VA examination, the veteran reported 
that he was scheduled to undergo another right fasciotomy 
surgery in a week.  Pain was precipitated by walking long 
distances and relieved with elevation and cold compression.  
Upon physical examination, the veteran had pain after end-
stage dorsiflexion of the right ankle.  He was able to 
produce dorsiflexion to 20 degrees, plantar flexion to 32 
degrees, supination to 26 degrees and pronation to 5 degrees.  
There was some loss of the muscle fibers of group 12 on the 
right side, due to recurrent hematoma and there was swelling 
and tenderness present.  There was also some loss of muscle 
function in the right ankle.  

The left ankle and both knees showed full range of motion.  
The left leg was asymptomatic.  

The veteran was seen by T.V. Seshan, M.D., P.C. in April 2000 
with respect to complaints of right leg pain, tingling and 
numbness, located at the lateral aspect of the right calf and 
low back pain.  Upon physical examination, straight leg 
testing was positive at 70 degrees with further aggravation 
upon right ankle dorsiflexion and neck flexion.  Lateral 
bending to the right increased his lower back pain.  Strength 
testing was essentially normal but functional testing and 
manual muscle testing revealed mild weakness of toe extensors 
of his right lower extremity.  Reflexes were essentially 
normal.  Sensation was decreased in the lateral aspect of the 
right leg.  

During a VA scar examination in February 2002, the veteran 
complained of symptoms of stabbing pain over the right leg 
scar.  Part of the scar had no sensation.  Pain was rated as 
2-3 at rest and 5-6 when he walked.  

A May 2002 VA orthopedic clinic note indicates that the 
veteran complained of persistent numbness in the peroneal 
distribution of the right leg.  

Private treatment from J. K. Acupuncture, P.C., in 2002 
reflects that the veteran received acupuncture treatment for 
right leg pain with numbness and low back pain.  

The veteran was afforded the most recent VA examination in 
March 2003 by the same examiner who conducted the February 
1999 examination.  The examiner noted that the veteran had 
right leg muscle pain upon dorsiflexion and supination of the 
ankle.  Muscle strength of the right leg was 5/5.  Function 
was not limited by fatigue or weakness.  

Finally, in July 2004, during the hearing at the Board, the 
veteran testified that the he had constant pain in the right 
leg with less frequent pain in the left leg.  Both legs were 
subject to frequent swelling.  There was numbness near his 
surgical scar.  He had problems extending his toes on the 
right.  He tried to elevate the leg to relieve pain.  He 
stated that he worked with copiers at Xerox and was 
constantly on his feet.  His employer gave him stress mats 
for his condition.  He had not lost any time from employment 
due to his leg condition.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or in coordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's service-connected disability involves muscle 
injury.  Effective from July 1997, the rating criteria for 
evaluating muscle injuries were revised and are now codified 
at 38 C.F.R. §§ 4.56, 4.73 (2003).  In this case, the 
revisions to the criteria pursuant to which the veteran's 
disability is evaluated involve only changes in language and 
organization, rather than changes in the substantive content 
of the rating criteria.  Hence, neither the former nor the 
revised version of the criteria is "more favorable" to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Accordingly, the Board finds that the veteran will 
not be prejudiced if the Board considers his claim based on 
the revised criteria for evaluating muscle injuries in 
analyzing the severity of his disability.  See Bernard, 4 
Vet. App.at 394.  

Muscle injuries evaluated under the applicable diagnostic 
codes are classified as slight, moderate, moderately severe 
or severe.  38 C.F.R. § 4.56.  Injuries to Muscle Group XII 
affecting impairment of function, involves:  dorsiflexion, 
extension of the toes, stabilization of toes, stabilization 
of arch, or the anterior muscles of the leg to include the 
tibialis anterior, extensor digitorum longus, extensor 
hallucis longus and peroneus tertius, are evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5314.  Under that 
diagnostic code, a 20 percent evaluation requires moderately 
severe injury to Muscle Group XII and a 30 percent evaluation 
is warranted for severe injury to Muscle Group XII.  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  The cardinal 
symptoms of muscle disability are weakness, fatigue-pain, 
uncertainty of movement, while the cardinal signs of muscle 
disability are loss of power, lowered threshold of fatigue 
and impairment of coordination.  38 C.F.R. § 4.56(c). 

Under the rating schedule, as amended, moderately severe 
muscle disability from a missile wound contemplates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records 
or other evidence shows hospitalization for a prolonged 
period for treatment of the wound.  The record shows 
consistent complaint of the cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  

A severe muscle injury contemplates a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaint should show service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  There is a record of consistent 
complaint of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse that 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  The regulation also specifies objective 
findings and other findings as signs of severe muscle 
disability.  38 C.F.R. § 4.56(d).

Objective findings may include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  Also, x-rays may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; there 
may be adhesion of a scar to one of the involved bones, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; there may be diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy, to include atrophy of muscle groups not 
in the track of missiles; adaptive contraction of an opposing 
group of muscles; and/or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  

In this case, the veteran's service department records reveal 
that his muscle injuries were sustained during exercise.  
They were not incurred in combat.  Nor do service medical 
records reveal that the veteran's muscle injuries were the 
result of a high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fractures or open 
comminuted fractures with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Thus, the inservice history alone does not 
warrant the assignment of a higher disability evaluation.  

Rather, the evidence of record reveals that the right and 
left leg disabilities are primarily characterized by pain and 
swelling.  Such results in difficulty during extended 
standing.  The pain is relieved with over the counter 
medicine, cold compresses and elevation.  The evidence shows 
that despite such condition, his employer has made 
accommodations in the work place, and the veteran has been 
able to maintain full-time employment.  As an aside, the 
Board notes that while the veteran complains of a tender and 
numbing right sided surgical scar, he is already in receipt 
of a separate 10 percent evaluation for such scar, and the 
issue of the evaluation of the scar is not the subject of 
Board jurisdiction.  

The Board acknowledges that the right leg disability results 
in more serious subjective and objective findings.  In this 
respect, findings during the February 1999 VA examination 
revealed some loss of the muscle fibers and some loss of 
muscle function in the right ankle.  However, while there is 
some functional impairment, the Board does not find that the 
pain experienced by the veteran and the partial loss of 
muscle function is indicative of severe functional 
impairment, as contemplated by the criteria for severe muscle 
disability.  As such, the criteria for a severe muscle 
disability have not been met with regard to the right leg 
disability.  Accordingly, an evaluation greater than 20 
percent pursuant to Diagnostic Code 5312 is not warranted.  

The record includes findings pertaining to impairment of the 
right ankle and the Board has also considered whether a 
higher evaluation would be warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  However, a higher evaluation under 
such Diagnostic Code requires ankylosis in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees.  The record does not reveal that the right ankle 
approximates such level of disability.  

With respect to the left leg disability, the evidence of 
record includes sporadic references of pain and occasional.  
However, the bulk of the evidence reflects that the left leg 
is asymptomatic.  In this respect, during objective testing 
in February 1999, the left leg demonstrated full range of 
motion and did not elicit any pain upon motion.  The veteran 
acknowledged during the recent hearing that the left leg 
resulted in milder symptoms than the right leg.  As such, the 
competent evidence does not show that the left leg disability 
results in a moderately severe muscle injury.  As such, the 
criteria for an evaluation greater than 10 percent are not 
met.  

In evaluating the veteran's disability, the Board has also 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.59 under 
which functional loss or weakness due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the appellant is deemed a serious disability.  DeLuca v. 
Brown, supra.  While the evidence includes the veteran's 
complaints of pain, the Board finds that there is no 
indication that the current right or left leg muscle 
disability has resulted in increased functional impairment 
that would more closely approximate the criteria for an 
increased rating.  38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. 
Brown, 8 Vet. App. at 202. 

Accordingly, the Board finds that the record presents no 
schedular basis for an increased rating for the disabilities 
at issue.  Under these circumstances, the claims for 
increased ratings for compartment syndrome, status post 
bilateral fasciotomies.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, supra. 

Extra-schedular Evaluation:

Finally, the veteran has claimed that his service-connected 
disorders have significantly interfered with his ability to 
work.  However, he has submitted no evidence that the 
bilateral muscle disabilities have markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations.  Rather, the record reflects 
that the veteran's employer has made accommodations to assist 
the veteran in his job responsibilities.  It is acknowledged 
that the veteran was hospitalized for his service-connected 
disabilities in the February 1999.  However, there is no 
evidence that these disabilities have resulted in frequent 
hospitalizations since that time.  As such, the Board is not 
required to refer this matter for consideration of an extra-
schedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) (as cited to by the RO in the August 1996 
Statement of the Case and considered in the March 1997 
Supplemental Statement of the Case.)  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.

ORDER

An evaluation greater than 20 percent for compartment 
syndrome, status post right fasciotomy is denied.  

An evaluation greater than 10 percent for compartment 
syndrome, status post left fasciotomy is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



